Case: 13-15511    Date Filed: 11/25/2014    Page: 1 of 9


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15511
                      ________________________

                        Agency No. A076-893-472



RICHARD NZAU MATUNDU,

                                                                        Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (November 25, 2014)



Before HULL, MARCUS, and DUBINA, Circuit Judges.

PER CURIAM:
                Case: 13-15511      Date Filed: 11/25/2014      Page: 2 of 9


       Richard Nzau Matundu, a native and citizen of the Democratic Republic of

Congo (“the DRC”), formerly Zaire, petitions for review of a decision of the Board

of Immigration Appeals (“BIA”) that denied Matundu’s motion for reconsideration

of his earlier motion to reopen removal proceedings. After review, and with the

benefit of oral argument, we conclude that the BIA did not abuse its discretion in

denying Matundu’s motion for reconsideration. 1 Accordingly, we must deny

Matundu’s petition.

                                   I. BACKGROUND

A.     1998 Asylum Application

       In May 1996, Matundu entered the United States on a non-immigrant visa,

which he overstayed. On November 6, 1998, Matundu applied for asylum,

claiming fear of persecution due to the regime change in the DRC. Specifically,

Matundu averred that the new regime, controlled by Laurent Kabila, was deeply

hostile to political opponents, particularly those associated with the ousted regime

of Mobutu Sese Seko. Matundu claimed that his work (as a customs officer) and

his friendship (principally as a practicing Christian) with Ngbanda Nzamboko

(“Ngbanda”) would endanger him if he were to return to the DRC.

       1
         Matundu raises no challenge to the denial of the second motion to reopen, as construed
by the BIA, and he therefore abandons that issue on appeal. See Sepulveda v. U.S. Att’y Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (“When an appellant fails to offer argument on an
issue, that issue is abandoned.”). Hence, we will not separately address Matundu’s second
motion to reopen.


                                              2
              Case: 13-15511     Date Filed: 11/25/2014   Page: 3 of 9


      Ngbanda is a member of Mobutu’s family and was previously active in the

Mobutu regime’s security apparatus. Beginning in 1990, Ngbanda employed

Matundu as a customs officer with ADEN, a government-supported, privately-run

customs agency, and Ngbanda appeared with Matundu to discuss their shared

practice of Christianity on a national television program. In his initial asylum

application, Matundu explicitly claimed: (1) that he worked for President Mobutu;

(2) that his friendship with Ngbanda resulted in him being “suspected unjustly of

being a supporter of the Mobutu regime”; (3) that his then-wife had been

threatened by the new Kabila government; and (4) that, due to the Kabila

government’s approach to “cleaning out the ideas of Mobutu,” Matundu feared

“arrest[], imprison[ment], and kill[ing] by agents of the new government.”

      In December 1998, the Immigration and Naturalization Service (“INS”)

served Matundu with a Notice to Appear, charging that he was removable under

Immigration and Nationality Act (“INA”) § 237(a)(1)(B), 8 U.S.C.

§ 1227(a)(1)(B), for remaining in the United States longer than permitted.

      On March 18, 1999, Matundu withdrew his asylum application and agreed to

voluntary departure. On the same day, the Immigration Judge (“IJ”) granted

voluntary departure with an alternate order of removal. Matundu has remained in

the United States from 1996 to the present.




                                          3
              Case: 13-15511     Date Filed: 11/25/2014   Page: 4 of 9
Barb. 2012 Motion to Reopen

      Nearly thirteen years later, on February 10, 2012, Matundu filed a motion to

reopen his 1999 removal order, arguing that he was eligible for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”) because of changed country conditions in the DRC.

      The Kabila regime remains in power in the DRC. In 2001, Laurent Kabila’s

son Joseph Kabila ascended to the presidency. Matundu averred that President

Joseph Kabila’s consolidation of power and alleged targeting of political

opponents, combined with Ngbanda’s opposition activities in exile, constituted

changed circumstances warranting reopening of Matundu’s asylum application. In

addition, Matundu attached a variety of exhibits to his motion to reopen. These

included two documents, dated 2002 and 2003, purporting to show that Matundu

was wanted for arrest by the Kabila government. Neither document was

authenticated. The hand translations accompanying the documents do not bear any

accompanying affidavits.

      In September 2012, the IJ denied Matundu’s motion to reopen. The IJ’s

written order stated: “All evidence has been considered, even if not specifically

discussed further in this decision.” The IJ found that Matundu had failed to

demonstrate changed country conditions in the DRC because his original 1998

asylum application “state[d] the same fears that he assert[ed in his 2012 motion to


                                          4
              Case: 13-15511     Date Filed: 11/25/2014   Page: 5 of 9


reopen]—that the current government will target him for his past associations with

Mr. Ngbanda.”

      Matundu timely appealed to the BIA, arguing that the IJ had abused her

discretion in denying his first motion to reopen. On July 29, 2013, the BIA

dismissed Matundu’s appeal. Though it independently reviewed Matundu’s

evidence and did not explicitly adopt particular findings of the IJ, the BIA agreed

with the IJ’s conclusion that Matundu had not established changed country

conditions.

C.    2013 Motion for Reconsideration

      On August 28, 2013, Matundu timely filed a motion for reconsideration,

which the BIA denied on November 5, 2013. The BIA determined there were no

material factual errors in its July 29, 2013 decision and denied the motion to

reconsider. The BIA separately determined that, to the extent Matundu’s motion

for reconsideration put forth a second motion to reopen, it was untimely and

number barred.

      On December 3, 2013, Matundu timely filed his petition for review in this

Court. The petition is timely only as to the November 5, 2013 BIA decision.

                         II. STANDARD OF REVIEW

      We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). Under


                                          5
              Case: 13-15511    Date Filed: 11/25/2014   Page: 6 of 9


the abuse-of-discretion standard, our review is limited to determining whether

there has been an exercise of administrative discretion and whether the matter of

exercise has been arbitrary or capricious. Montano Cisneros v. U.S. Att’y Gen.,

514 F.3d 1224, 1226 (11th Cir. 2008).

      Similarly, we review the BIA’s denial of a motion to reopen removal

proceedings for abuse of discretion. Li v. U.S. Att’y Gen., 488 F.3d 1371, 1374

(11th Cir. 2007). Because motions to reopen removal proceedings are especially

disfavored, the movant bears a “heavy burden.” Zhang v. U.S. Att’y Gen., 572
F.3d 1316, 1319 (11th Cir. 2009). Here, we review only the BIA’s decision

because the BIA did not expressly adopt the IJ’s opinion or reasoning. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

                                   III. DISCUSSION

A.    Changed Country Conditions

      Generally, an alien may file only one motion to reopen removal proceedings,

and that motion must be filed within ninety days of the final order of removal.

INA § 240(c)(7)(A), (C)(i), 8 U.S.C. § 1229a(c)(7)(A), (C)(i). Matundu’s 2012

motion to reopen was untimely as to his 1999 removal order. These time and

numerical limits do not apply, however, if the movant can show “changed country

conditions arising in the country of nationality or the country to which removal has

been ordered, if such evidence is material and was not available and would not


                                         6
              Case: 13-15511     Date Filed: 11/25/2014   Page: 7 of 9


have been discovered or presented at the previous proceeding.” INA §

240(c)(7)(C)(ii), 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii)

(emphasis added).

      To succeed on an untimely motion to reopen based on changed country

conditions, the movant must show that there is new evidence that is material, was

not available, and could not have been discovered or presented at the removal

hearing. See 8 C.F.R. § 1003.2(c)(1); see also Verano-Velasco v. U.S. Att’y Gen.,

456 F.3d 1372, 1376 (11th Cir. 2006). To be material, the evidence must be of the

kind that, if the proceedings were reopened, would likely change the result in the

case. See Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006). A motion to

reconsider must show a factual or legal error in the BIA’s prior decision—in this

case, the BIA’s decision affirming the IJ’s denial of Matundu’s motion to reopen.

See 8 C.F.R. § 1003.2(b)(1); In re O-S-G, 24 I. & N. Dec. 56, 56-57 (BIA 2006).

      The BIA is not required to analyze each piece of evidence individually, so

long as the BIA gave reasoned consideration to Matundu’s motion to reopen and

made adequate findings, which it did here. See Tan v. U.S. Att’y Gen., 446 F.3d
1369, 1374 (11th Cir. 2006). The BIA’s July 29, 2013 decision reviewing the

ruling of the IJ held that the evidence submitted by Matundu was insufficient to

demonstrate changed country conditions.




                                          7
              Case: 13-15511     Date Filed: 11/25/2014   Page: 8 of 9


      For two reasons, we find no abuse of discretion in the BIA’s November 5,

2013 denial of Matundu’s motion for reconsideration of this July 29, 2013

decision. First, much of the evidence entered by Matundu mirrored claims in his

original 1998 petition for asylum, which he withdrew when he agreed to voluntary

departure in 1999. Second, the BIA also did not err in holding Matundu failed to

authenticate key documents according to the procedures for authenticating

documents addressed in 8 C.F.R. § 1287.6(b). See Ali, 443 F.3d at 813-14 (“[T]he

burden of authentication [is] on [the petitioner], not the BIA.”). The BIA is

entitled to discount unauthenticated documents. Chen v. U.S. Att’y Gen., 672 F.3d
961, 964 (11th Cir. 2011) (holding that “[u]nauthenticated documents lack veracity

and are entitled to no deference”).

      We need not decide whether 8 C.F.R. § 1287.6 is the exclusive method for

authenticating documents because the BIA determined that Matundu failed to

attempt authentication by other means, such as by seeking affidavits from family

members in the DRC or from the attorney who allegedly assisted them in retrieving

these documents. See Mu Ying Wu v. U.S. Atty. Gen., 745 F.3d 1140, 1154 (11th

Cir. 2014). Matundu’s affidavit and the mailing slip establish how he received the

documents from his family in the DRC, but they do not demonstrate in any way

that the two documents in fact originated from an official government office.




                                         8
              Case: 13-15511     Date Filed: 11/25/2014   Page: 9 of 9


      Matundu’s arguments in his motion to reconsider reiterated the same

arguments he had presented in both his motion to reopen before the IJ and his

subsequent appeal to the BIA, and such reiterated arguments do not constitute

errors of law or fact that would warrant reversing the BIA’s denial of a motion to

reconsider. See Calle, 504 F.3d at 1329 (“[M]erely reiterating arguments

previously presented to the BIA does not constitute ‘specifying errors of fact or

law’ as required for a successful motion to reconsider.” (alteration omitted)).

                               IV. CONCLUSION

      For these reasons, we deny Matundu’s petition.

      PETITION DENIED.




                                          9